Citation Nr: 1039479	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-00 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to February 
1981, and from September 1990 to August 1991.  He died in June 
2005.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
appellant's claim so that the appellant is afforded every 
possible consideration.

To establish service connection for the Veteran's cause of death, 
the evidence must show that a disability incurred in, or 
aggravated by service, either caused or contributed substantially 
or materially, to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly, or with some 
other condition, be the immediate or underlying cause of death, 
or be etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that the disability casually shared in 
producing death, but rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

According to the Certificate of Death, the cause of the Veteran's 
death was due to or a consequence of cardiopulmonary arrest.  
Other significant conditions contributing to death, but not 
resulting in the underlying cause, were a seizure history and a 
history of depression.  

The Certificate of Death indicates that depression played a 
contributory role in the Veteran's death.  The appellant asserts 
that the Veteran had posttraumatic stress disorder (PTSD) and 
depression, related to his service in the Persian Gulf.  She also 
contends that he had hypertension which began during service.  
The service treatment records do not reveal a psychiatric 
diagnosis or a hypertension diagnosis.  

According to VA outpatient treatment records dated in 2005, the 
Veteran had PTSD and depression.  He was participating in a PTSD 
clinic group prior to his death.  The record indicates that the 
Veteran served in the Persian Gulf.  His personnel records show 
that he was an ammunition specialist.  The VA records document 
the Veteran's self-report that he did not participate in combat, 
but while working on the ammunition supply lines he was subjected 
to enemy fire and felt that he was in constant danger.  He also 
stated that he saw a lot of dead bodies.  See VA outpatient 
treatment record, dated April 4, 2005.

On July 13, 2010, VA amended its regulations concerning service 
connection for PTSD by liberalizing the evidentiary standard for 
an in-service stressor under certain circumstances.  Prior to 
July 13, 2010, VA regulations generally provided that the non-
combat Veteran's lay testimony alone would not be enough to 
establish the occurrence of the stressor.  See Daye v. Nicholson, 
20 Vet. App. 512, 515 (2006); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  In such cases, VA required corroborating evidence in 
the form of service records or other credible statements.  Cohen, 
10 Vet. App. at 142; Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002) (holding that the Veteran's actual presence during the 
stressor event did not have to be corroborated, as evidence that 
the Veteran was assigned to and stationed with a unit that was 
present while the reported event occurred strongly suggests 
actual exposure to the stressor event).

Under the new rule, now codified as 38 C.F.R. § 3.304(f)(3), 
service connection may be granted for PTSD where the evidence 
establishes:  (1) a current diagnosis of PTSD rendered by a VA 
psychiatrist or psychologist, or one with whom VA has contracted; 
(2) an in-service stressor consistent with the places, types, and 
circumstances of service (satisfactorily established by lay 
testimony) that has been medically linked to the Veteran's fear 
of hostile military or terrorist activity by such a specified 
medical professional; and (3) that the Veteran's PTSD symptoms 
have been medically linked to such in-service stressor by such a 
specified medical professional.  

The regulation defines "fear of hostile military or terrorist 
activity" to mean that a Veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  38 C.F.R. 
§ 3.304(f)(3).

Therefore, under the new regulation, if a stressor claimed by a 
Veteran is related to the Veteran's fear of hostile military or 
terrorist activity, a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD, and that the Veteran's symptoms are related to 
the claimed stressor, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor if 
the claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, absent clear and 
convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3). 

These amended provisions apply to service connection claims for 
PTSD that are received by VA on or after July 13, 2010; were 
received by VA before July 13, 2010, but have not been decided by 
a VA regional office as of July 13, 2010; are appealed to the 
Board on or after July 13, 2010; were appealed to the Board 
before July 13, 2010, but have not been decided by the Board as 
of July 13, 2010; or are pending before VA on or after July 13, 
2010, because the United States Court of Appeals for Veterans 
Claims vacated a Board decision on an application and remanded it 
for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with 
correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) 
(changing the applicability date from July 12, 2010 to July 13, 
2010).

As the appellant's claim was appealed and has not been decided by 
the Board as of July 13, 2010, the amended regulations apply to 
the instant appeal and must be considered by the RO/AMC on 
remand. 

At her hearing in July 2008, the appellant stated that the 
Veteran was hospitalized for five weeks shortly before his death.  
She stated that he died two weeks after this hospitalization.  
There is no hospitalization report for the Veteran of record.  
Efforts to obtain this report should be made on remand.  
Additionally, efforts should be undertaken to ensure that the 
Veteran's complete VA treatment records have been obtained.

Accordingly, this matter is REMANDED for the following actions:

1.  Ask the appellant to identify the 
facility where the Veteran was hospitalized 
for five weeks shortly before his death.  
Make arrangements to obtain all records that 
she adequately identifies.

2.  Make arrangements to obtain the 
Veteran's complete treatment records for any 
psychiatric problems and hypertension from 
the Birmingham and Tuscaloosa VA treatment 
facilities, dated from August 1991 to June 
2005.

3.  After completing the above development, 
determine whether a medical opinion is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  If so, obtain an 
appropriate opinion.

4.  Finally, readjudicate the claim on 
appeal, with consideration of the amended 
regulations concerning service connection 
for PTSD.  See 75 Fed. Reg. 39,843 (July 13, 
2010), with correcting amendments at 75 Fed. 
Reg. 41,092 (July 15, 2010) (changing the 
applicability date from July 12, 2010 to 
July 13, 2010).  If the claim remains 
denied, the appellant should be provided 
with a supplemental statement of the case, 
and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

